Case 2:20-cv-04961-DRH-SIL Document 1 Filed 10/15/20 Page 1 of 13 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
 LUIS CRUZ LOPEZ, individually and on behalf of all others
 similarly situated,
                                                                               CIVIL ACTION
                                            Plaintiff,
                                                                                COMPLAINT
                                -against-

SWR UNLIMITED INC. and DEBORAH ROBERTS,

                                             Defendants.
-------------------------------------------------------------------------X

        Plaintiff Luis Cruz (“Cruz” or “Plaintiff”), individually and on behalf of all others similarly

situated, by his attorneys, Katz Melinger PLLC, complaining of the defendants, SWR Unlimited

Inc. (“SWR”) and Deborah Roberts (“Roberts”) (collectively, “Defendants”), respectfully alleges

as follows:

                             I. Nature of Action, Jurisdiction, and Venue

        1.       This is an action seeking equitable and legal relief for Defendants’ violations of the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“FLSA”) and New York

Labor Laws (“NYLL”) §§ 190 et seq. and 650 et seq.

        2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, in that this is an action

arising under the FLSA.

        3.       This Court has supplemental jurisdiction over the claims arising under New York

state law pursuant to 28 U.S.C. § 1367, in that the New York state law claims are so closely related

to Plaintiff’s federal claims as to form the same case or controversy under Article III of the United

States Constitution.

        4.       Venue is proper in this judicial district under 28 U.S.C. § 1391, as a substantial part

of the events and omissions giving rise to the claims occurred in this judicial district, and

                                                         1
Case 2:20-cv-04961-DRH-SIL Document 1 Filed 10/15/20 Page 2 of 13 PageID #: 2




Defendants conduct business through its employees, including Plaintiff, within this judicial

district.

                                            II. Parties

        5.     Plaintiff is an individual residing in the state of New York.

        6.     At all relevant times, Plaintiff was employed by Defendants.

        7.     While employed with Defendants, Plaintiff was regularly engaged in interstate

commerce and/or in the production of goods for commerce.

        8.     At all relevant times, Plaintiff was a covered employee within the meaning of the

FLSA and the NYLL.

        9.     Defendant SWR is a domestic corporation with its principal place of business

located at 292 Duffy Ave, Hicksville, New York 11801.

        10.    SWR provides demolition and excavation services, including gutting interiors of

houses, demolition of entire houses, dormer prep, job site clean-up, digging foundations, and other

contractor services.

        11.    At all relevant times, SWR was or is a business or enterprise engaged in interstate

commerce, employing more than two employees and earning gross annual sales over $500,000.00.

        12.    Defendant Roberts is an individual residing, upon information and belief, in the

state of New York.

        13.    At all relevant times, Roberts was an officer, director, shareholder, and/or person

in control of SWR, who exercised significant control over the company’s operations and had the

authority to hire, fire, and discipline employees; set employees’ work schedules and conditions of

employment; determine the rate and method of payment for employees; and maintain employment

records.


                                                 2
Case 2:20-cv-04961-DRH-SIL Document 1 Filed 10/15/20 Page 3 of 13 PageID #: 3




       14.     At all relevant times, Roberts exercised sufficient control over Plaintiff’s day-to-

day operations to be considered his employer under the FLSA and NYLL.

       15.     Defendants are covered employers within the meaning of the FLSA and the NYLL,

and, at all relevant times, employed Plaintiff.

       16.     Defendants are subject to suit under the statutes alleged above.

                                III. FLSA Collective Action Allegations

       17.     The First Cause of Action in this Complaint, which arises out of the FLSA, is

brought by Plaintiff on behalf of himself and similarly situated persons who were employed since

the date three (3) years prior to the filing of this Complaint, and who elect to opt-in to this action

(the “FLSA Collective Plaintiffs”).

       18.     The FLSA Collective Plaintiffs consist of approximately eight (8) to ten (10)

similarly situated current and former employees of Defendants who have been victims of

Defendants’ common policies and practices that have violated their rights under the FLSA by,

inter alia, willfully denying them overtime wages.

       19.     As part of their regular business practices, Defendants have intentionally, willfully,

and repeatedly harmed Plaintiff and the FLSA Collective Plaintiffs by engaging in a pattern,

practice, and/or policy of violating the FLSA. This policy and pattern or practice includes, inter

alia, failing to compensate its employees with overtime wages for all hours worked in excess of

forty (40) per week.

       20.     Defendants have engaged in their unlawful conduct pursuant to a corporate policy

of minimizing labor costs and denying employees compensation.

       21.     Defendants’ unlawful conduct has been intentional, willful, in bad faith, and has

caused significant damages to Plaintiffs and the FLSA Collective Plaintiffs.


                                                  3
Case 2:20-cv-04961-DRH-SIL Document 1 Filed 10/15/20 Page 4 of 13 PageID #: 4




       22.      The FLSA Collective Plaintiffs would benefit from the issuance of a court-

supervised notice of the present lawsuit and the opportunity to join the present lawsuit. Those

similarly situated employees are known to Defendants, are readily identifiable, and are locatable

through Defendants’ records. These similarly situated employees should be notified of and allowed

to opt-in to this action, pursuant to 29 U.S.C. § 216(b).

                                IV. Plaintiff’s Factual Allegations

       23.      Defendants employed Plaintiff as a machine operator from in or around 1999 until

on or around December 19, 2019.

       24.      As a machine operator, Plaintiff’s principal job responsibilities included, inter alia,

operating various construction equipment, loading and unloading cement, providing demolition

services, and cleaning job sites.

       25.      Plaintiff’s principal job duties did not require; the performance of office or non-

manual work directly related to the management or general business operations of SWR or SWR’s

customers; or the exercise of discretion and independent judgment with respect to matters of

significance.

       26.      At no time did Plaintiff have the authority to hire, fire, or discipline employees, nor

did he make suggestions or recommendations as to the hiring or firing of other employees.

       27.      From in or around 1999 until in or around February 2004, Defendants employed

Plaintiff as a part-time employee, and Plaintiff worked approximately twenty (20) hours per week.

       28.      From in or around March 2004 until on or around December 19, 2019, Plaintiff

regularly worked Mondays through Fridays from approximately 7:00 a.m. to approximately 4:00

p.m., with a thirty (30) minute break each day, for a total of approximately forty-two and one half

(42.5) hours worked per week.


                                                   4
Case 2:20-cv-04961-DRH-SIL Document 1 Filed 10/15/20 Page 5 of 13 PageID #: 5




       29.     In addition to the aforementioned work hours, Plaintiff was also required to work

on Saturdays two (2) to three (3) times per month from approximately 8:00 a.m. to 4:00 p.m., with

a thirty (30) minute break on each Saturday worked, for a total of fifty (50) hours worked per week

on weeks when Plaintiff was required to work on Saturdays.

       30.     Throughout Plaintiff’s employment, Defendants neither tracked the hours Plaintiff

worked nor required Plaintiff to record his time.

       31.     From in or around June 2013 until in or around May 2015, Defendants compensated

Plaintiff at a rate of $150.00 per day for all hours worked, and failed to compensate Plaintiff with

overtime premiums for all hours worked in excess of forty (40) hours per week.

       32.     From in or around June 2015 until in or around May 2017, Defendants compensated

Plaintiff at a rate of $160.00 per day for all hours worked, and failed to compensate Plaintiff with

overtime premiums for all hours worked in excess of forty (40) hours per week.

       33.     From in or around June 2017 until on or around December 19, 2019, Defendants

compensated Plaintiff at a rate of $170.00 per day for all hours worked, and failed to compensate

Plaintiff with overtime premiums for all hours worked in excess of forty (40) hours per week.

       34.     While employed with Defendants, Plaintiff was a non-exempt employee pursuant

to the FLSA and the NYLL and was entitled to overtime wages for all hours worked in excess of

forty (40) per week.

       35.     Despite regularly working in excess of forty (40) hours per week, Plaintiff was not

paid the requisite overtime wages for any hours he worked in excess of forty (40) per week.

       36.     Furthermore, Plaintiff did not receive a payroll notice at the time of hire, or at any

time thereafter, containing his rates of pay, the designated payday, or any other information

required by NYLL § 195(1).


                                                    5
Case 2:20-cv-04961-DRH-SIL Document 1 Filed 10/15/20 Page 6 of 13 PageID #: 6




       37.     Defendants further failed to furnish Plaintiff, with each wage payment, a statement

listing Plaintiff’s regular and overtime rates of pay and the number of regular and overtime hours

worked, or any other information required by NYLL § 195(3).

       38.     Defendants violated federal and state law by willfully failing to pay Plaintiff

overtime wages to which Plaintiff was entitled; and by failing to provide Plaintiff with the required

wage statements and payroll notices pursuant to NYLL §§ 195(1) and (3).

       39.     Throughout Plaintiff’s employment, Defendants paid Plaintiff his compensation

partially by check and partially in cash.

       40.     The compensation provided to Plaintiff by check was paid at $250.00 per week,

and the remainder of Plaintiff’s compensation was provided to Plaintiff entirely in cash.

       41.     Defendants issued Internal Revenue Service (“IRS”) W-2 Forms to Plaintiff for the

tax years 2014, 2015, 2016, 2017, 2018, and 2019 that only reflected the wages Defendants paid

to Plaintiff via check during each such year.

       42.     As a result, the W-2 Forms that Defendants issued to Plaintiff for tax years 2014,

2015, 2016, 2017, 2018, and 2019 did not reflect all wages that Defendants paid to Plaintiff during

each such year.

       43.     Upon information and belief, Defendants filed the W-2 Forms issued to Plaintiff

for the tax years 2014, 2015, 2016, 2017, 2018, and 2019 with the IRS.

       44.     Defendants willfully filed false information returns with the IRS as to Plaintiff’s

wages, in violation of 26 U.S.C. § 7434.

       AS AND FOR A FIRST CAUSE OF ACTION ON BEHALF OF PLAINTIFF AND
                        THE FLSA COLLECTIVE PLAINTIFFS
                       (Overtime Violations under the FLSA)

       45.     Plaintiff repeats and realleges all prior allegations.


                                                  6
Case 2:20-cv-04961-DRH-SIL Document 1 Filed 10/15/20 Page 7 of 13 PageID #: 7




       46.     Pursuant to the applicable provisions of the FLSA, Plaintiff and the FLSA

Collective Plaintiffs were entitled to overtime compensation of one and one-half times their regular

hourly rate of pay for all hours worked in excess of forty (40) per week.

       47.     Plaintiff and the FLSA Collective Plaintiffs regularly worked in excess of forty (40)

hours per week during their employment with Defendants.

       48.     Throughout the relevant period, Defendants knowingly failed to pay Plaintiff and

the FLSA Collective Plaintiffs overtime wages of one and one-half times their regular hourly rate

of pay for each hour worked in excess of forty (40) per week.

       49.     As a result of Defendants’ violations of the law and failure to pay Plaintiff and the

FLSA Collective Plaintiffs the required overtime wages, Plaintiff and the FLSA Collective

Plaintiffs have been damaged and are entitled to recover from Defendants all overtime wages due,

along with all reasonable attorneys’ fees, interest, and costs.

       50.     As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiff and the FLSA Collective Plaintiffs are

entitled to liquidated damages.

       51.     Judgment should be entered in favor of Plaintiff and the FLSA Collective Plaintiffs

and against Defendants on the First Cause of Action in the amount of Plaintiff’s and the FLSA

Collective Plaintiffs’ unpaid overtime wages, liquidated damages, attorneys’ fees and costs,

interest, and such other legal and equitable relief as this Court deems just and proper.

          AS AND FOR A SECOND CAUSE OF ACTION ON BEHALF OF PLAINTIFF
                          (Overtime Violations under the NYLL)

       52.     Plaintiff repeats and realleges all prior allegations.




                                                  7
Case 2:20-cv-04961-DRH-SIL Document 1 Filed 10/15/20 Page 8 of 13 PageID #: 8




       53.     Pursuant to the applicable provisions of the NYLL, Plaintiff was entitled to

overtime compensation of one and one-half times his regular hourly rate of pay for all hours

worked in excess of forty (40) hours per week.

       54.     Plaintiff regularly worked in excess of forty (40) hours per week during his

employment with Defendants.

       55.     Throughout the relevant period, Defendants knowingly failed to pay Plaintiff

overtime wages of one and one-half times his regular hourly rate of pay for each hour worked in

excess of forty (40) hours per week.

       56.     As a result of Defendants’ violations of the law and failure to pay Plaintiff the

required overtime wages, Plaintiff has been damaged and is entitled to recover from Defendants

all overtime wages due, along with all reasonable attorneys’ fees, interest, and costs.

       57.     As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiff is entitled to liquidated damages.

       58.     Judgment should be entered in favor of Plaintiff and against Defendants on the

Second Cause of Action in the amount of Plaintiff’s unpaid overtime wages, liquidated damages,

attorneys’ fees, costs, interest, and such other legal and equitable relief as this Court deems just

and proper.

       AS AND FOR A THIRD CAUSE OF ACTION ON BEHALF OF PLAINTIFF
                    (Failure to Timely Pay Wages under the NYLL)

       59.     Plaintiff repeats and realleges all prior allegations set forth above.

       60.     Pursuant to the provisions of NYLL § 191(1)(a)(i), Plaintiff was entitled to be paid

his earned wages weekly and not later than seven (7) calendar days after the end of the week in

which the wages were earned.




                                                  8
Case 2:20-cv-04961-DRH-SIL Document 1 Filed 10/15/20 Page 9 of 13 PageID #: 9




       61.     During the relevant time period, Defendants routinely failed to pay Plaintiff all of

his earned wages in accordance with the agreed-upon terms of employment.

       62.     During the relevant time period, Defendants failed to timely pay Plaintiff all his

earned wages on a weekly basis and not later than seven (7) calendar days after the end of the week

in which the wages were earned.

       63.     Plaintiff regularly worked in excess of forty (40) hours per week during his

employment with Defendants.

       64.     Throughout the relevant time period, Defendants failed to pay Plaintiff all wages

earned by Plaintiff, including overtime wages earned for all hours worked in excess of forty (40)

per week, in violation of NYLL § 191(1)(a)(i).

       65.     As a result of Defendants’ violations of the law and failure to pay Plaintiff in

accordance with NYLL § 191(1)(a)(i), Plaintiff has been damaged and is entitled to recover from

Defendants all wages due, along with all reasonable attorneys’ fees, interest, and costs.

       66.     Judgment should be entered in favor of Plaintiff and against Defendants on the

Third Cause of Action for all wages due, liquidated damages, all reasonable attorneys’ fees, costs,

interest, and such other legal and equitable relief as this Court deems just and proper.

         AS AND FOR A FOURTH CAUSE OF ACTION ON BEHALF OF PLAINTIFF
                    (Failure to Provide Payroll Notices under the NYLL)

       67.     Plaintiff repeats and realleges all prior allegations.

       68.     Defendants failed to furnish to Plaintiff at the start of his employment, or at any

time thereafter, a notice containing his rate or rates of pay and basis thereof; allowances, if any,

claimed as part of the minimum wage; the regular pay day designated by Defendants; and any

other information required by NYLL § 195(1).




                                                  9
Case 2:20-cv-04961-DRH-SIL Document 1 Filed 10/15/20 Page 10 of 13 PageID #: 10




       69.        As Defendants failed to provide Plaintiff with a payroll notice as required by

NYLL § 195(1), Plaintiff is entitled to liquidated damages in the amount of $50.00 per day in

which the violation occurred, up to a maximum of $5,000.00, along with reasonable attorneys’

fees and costs.

       70.        Judgment should be entered in favor of Plaintiff and against Defendants on the

Fourth Cause of Action in the form of liquidated damages amounting to $50.00 per day in which

the violation occurred, up to a maximum of $5,000.00, along with all reasonable attorneys’ fees

and costs.

             AS AND FOR A FIFTH CAUSE OF ACTION ON BEHALF OF PLAINTIFF
                       (Failure to Provide Wage Statements under the NYLL)

       71.        Plaintiff repeats and realleges all prior allegations.

       72.        Throughout the relevant period, Defendants failed to furnish to Plaintiff , with each

wage payment, a statement listing: Plaintiff’s rate or rates of pay and basis thereof; the number of

regular and overtime hours Plaintiff worked; gross wages; deductions; allowances, if any, claimed

as part of the minimum wage; and Plaintiff’s net wages, in violation of NYLL § 195(3).

       73.        As Defendants failed to provide Plaintiff with wage statements as required by

NYLL § 195(3), Plaintiff is entitled to liquidated damages in the amount of $250.00 per day for

every day in which the violation occurred, up to a maximum of $5,000.00, along with all

reasonable attorneys’ fees and costs.

       74.        Judgment should be entered in favor of Plaintiff and against Defendants on the Fifth

Cause of Action in the form of liquidated damages amounting to $250.00 per day for every day in

which the violation occurred, up to a maximum of $5,000.00, along with all reasonable attorneys’

fees and costs.




                                                     10
Case 2:20-cv-04961-DRH-SIL Document 1 Filed 10/15/20 Page 11 of 13 PageID #: 11




              AS AND FOR A SIXTH CAUSE OF ACTION ON BEHALF OF PLAINTIFF
                   (Fraudulent Filing of Information Returns Under 26 U.S.C. § 7434)

        75.      Plaintiff repeats and realleges all prior allegations.

        76.      Throughout the relevant period, Defendants paid Plaintiff his wages partially by

check and partially in cash.

        77.      Defendants provided Plaintiff with copies of the W-2 Forms that Defendants filed

with the IRS each calendar year, which reflected only Plaintiff’s wages that were paid by check.

        78.      An IRS W-2 Form is an information return as defined by 26 U.S.C. § 6724(d)(1).

        79.      Defendants were aware of their duty to accurately report to the IRS all wages paid

to Plaintiff.

        80.      Defendants were aware that the W-2 Forms did not reflect wages paid in cash to

Plaintiff.

        81.      Defendants reported fraudulent information to the IRS in violation of 26 U.S.C. §

7434 by filing W-2 Forms with false information regarding the wages paid to Plaintiff, thereby

decreasing Defendants’ tax liability.

        82.      As Defendants willfully filed fraudulent information returns in violation of 26

U.S.C. § 7434, Plaintiff is entitled to damages for each such fraudulent return in an amount equal

to the greater of $5,000.00 or the sum of any actual damages sustained by Plaintiff for each

fraudulent information return, costs of the action, and reasonable attorneys’ fees.

        83.      Judgment should be entered in favor of Plaintiff and against Defendants on the

Sixth Cause of Action in an amount equal to the greater of $5,000.00 or the sum of any actual

damages sustained by Plaintiff for each fraudulent information return, costs of the action, and

reasonable attorneys’ fees.




                                                    11
Case 2:20-cv-04961-DRH-SIL Document 1 Filed 10/15/20 Page 12 of 13 PageID #: 12




WHEREFORE Plaintiff prays for relief as follows:

      a) on the First Cause of Action for all overtime wages due to Plaintiff and the FLSA

          Collective Plaintiffs, liquidated damages, and all reasonable attorneys’ fees in an

          amount to be determined by this Court;

      b) on the Second Cause of Action for all overtime wages due to Plaintiff, liquidated

          damages, and all reasonable attorneys’ fees in an amount to be determined by this

          Court;

      c) on the Third Cause of Action for all wages due to Plaintiff, liquidated damages, and all

          reasonable attorneys’ fees in an amount to be determined by this Court;

      d) on the Fourth Cause of Action for liquidated damages in the amount of $50.00 per day

          in which the violation occurred, up to a maximum of $5,000.00, along with all

          reasonable attorneys’ fees in an amount to be determined by this Court;

      e) on the Fifth Cause of Action for liquidated damages in the amount of $250.00 per day

          for every day in which the violation occurred, up to a maximum of $5,000.00, along

          with all reasonable attorneys’ fees in an amount to be determined by this Court;

      f) on the Sixth Cause of Action for damages in the amount equal to the greater of

          $5,000.00 for each fraudulent information return or the sum of any actual damages

          sustained by Plaintiff and all reasonable attorneys’ fees in an amount to be determined

          by this Court;

      g) Interest;

      h) Costs and disbursements; and

      i) Such other and further relief as is just and proper.




                                               12
Case 2:20-cv-04961-DRH-SIL Document 1 Filed 10/15/20 Page 13 of 13 PageID #: 13




       Dated: New York, New York
              October 15, 2020

                                           /s/ Katherine Morales __
                                           Katherine Morales
                                           KATZ MELINGER PLLC
                                           280 Madison Avenue, Suite 600
                                           New York, New York 10016
                                           (212) 460 - 0047
                                           kymorales@katzmelinger.com
                                           Attorneys for Plaintiff




                                      13
